     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 1 of 22 Page ID
                                      #:82350



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      NATURAL-IMMUNOGENICS                      Case No. 8:15-cv-02034-JVS (JCG)
12    CORP.,                                    JW Reference No.: A270221
13
                        Plaintiff,              REPLY IN SUPPORT OF
14         v.                                   PLAINTIFF NIC’S OBJECTION
                                                TO SPECIAL MASTER’S ORDER
15                                              AT DOCKET NO. 1146
      NEWPORT TRIAL GROUP, et al.,
16
17                     Defendants.
                                                Hearing Date:   August 16, 2021
18                                              Time:           1:30 p.m.
19                                              Courtroom:      10C
                                                Judge:          Hon. James V. Selna
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 2 of 22 Page ID
                                      #:82351



1                                           TABLE OF CONTENTS
2      I.    ARGUMENT ................................................................................................... 2
3           A. NIC's Requested Relief Is Proportional .......................................................2
4
            B. NIC's Motion Was Timely ...........................................................................6
5
            C. NTG Waived Privileges Through Testimony of Its Agents
6              on Privileged Subject Matters While Failing to Object ...............................7
7
                      1. NTG Does Not Dispute That Dan Bobba Waived
8                        his Privileges by Testifying Without Objection...............................8
9                     2. The Witnesses Testified Fully on Privileged
10                       Matters to the Best of their Recollection and NTG
                         Counsel Never Asserted Privilege ...................................................9
11
                          a. The NTG Witnesses Did Not "Merely Deny"
12
                             Allegations ................................................................................13
13
                          b. Whether NTG's Witnesses Were Still Employed
14                           by NTG During Their Depositions Is Irrelevant .......................14
15
                      3. The Court Must Either Compel Documents or
16                       Exclude Portions of the NTG Witnesses' Testimony
                         That Relates to Privileged Subject Matters if NTG
17
                         Insists on Maintaining Privilege ....................................................15
18
      II.    CONCLUSION.............................................................................................. 16
19
20
21
22
23
24
25
26
27
28
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                              ii
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 3 of 22 Page ID
                                      #:82352



1                                            TABLE OF AUTHORITIES
2
     Cases
3
4    Apple Inc. v. Samsung Elecs. Co., 306 F.R.D. 234 (N.D. Cal. 2015) ..................... 12

5    Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003)......................................6, 12, 16
6    Cason-Merenda v. VHS of Michigan, Inc., No. 06-15601, 2013 WL
7     5449159 (E.D. Mich. Sept. 30, 2013) .................................................................. 10
8    Diemer v. Fraternal Ord. of Police, Chicago Lodge 7, 242 F.R.D.
9
      452 (N.D. Ill. 2007) .............................................................................................. 10

10   Fox v. Cal. Sierra Financial Servs., 120 F.R.D. 520 (N.D. Cal.
      1988) ..................................................................................................................... 13
11
12   IMC Chemicals, Inc. v. Niro Inc., No. CIV.A.98-2348-JTM, 2000
       WL 1466495 (D. Kan. July 19, 2000) .................................................................. 10
13
     In re Kidder Peabody Sec. Litig., 168 F.R.D. 459 (S.D.N.Y. 1996) ....................... 12
14
15   Ironburg Inventions Ltd. v. Valve Corp., No. C17-1182-TSZ, 2018
       WL 4281531 (W.D. Wash. Sept. 7, 2018) ........................................................... 11
16
     Luna Gaming-San Diego, LLC v. Dorsey & Whitney, LLP, No.
17
       06CV2804 BTM (WM), 2010 WL 275083 (S.D. Cal. Jan. 13,
18     2010) ..................................................................................................................... 10
19   Medicines Co. v. Mylan Inc., 936 F. Supp. 2d 894 (N.D. Ill. 2013)........................ 11
20
     Nguyen v. Excel Corp., 197 F.3d 200 (5th Cir. 1999) ............................................. 10
21
     Orthopaedic Hosp. v. DJO Glob., Inc., No. 319CV00970JLSAHG,
22    2020 WL 5363307 (S.D. Cal. Sept. 8, 2020) ....................................................... 10
23
     Shaffer v. Pennsbury Sch. Dist., No. CV 20-3415, 2021 WL 966208
24     (E.D. Pa. Mar. 15, 2021) ...................................................................................... 10
25
     Starsight Telecast, Inc. v. Gemstar Dev. Corp., 158 F.R.D. 650
26     (N.D. Cal. 1994) ................................................................................................... 12
27   Weil v. Inv./Indicators, Rsch. & Mgmt., Inc., 647 F.2d 18 (9th Cir.
28    1981) ................................................................................................................. 7, 13
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                                   iii
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 4 of 22 Page ID
                                      #:82353



1    Rules
2    Fed. R. Civ. P. 26(b)(1)..........................................................................................2, 5
3    Fed. R. Civ. P. 26(b)(3)(A) ........................................................................................8
4
     Fed. R. Evid. 502(a)(2) ............................................................................................15
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                              iv
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 5 of 22 Page ID
                                      #:82354



1          Plaintiff Natural-Immunogenics Corp. (“NIC”) files this reply in support of
2    its Objections to the Special Master’s Order Regarding NIC’s Motion to Compel
3    Documents Concerning Dan Bobba. See Dkt. 1146. The Court should grant NIC's
4    motion and compel production of the documents requested. In the alternative, the
5    Court should exclude testimony of NTG witnesses that relates to the allegedly
6    "privileged" subject matters here in controversy.
7          As described below, NIC's motion was proportional and supported by the
8    need to remedy the unfairness and prejudice caused by NTG's eleventh-hour
9    privilege waiver at depositions. NTG continues to assert privilege over 99.2% of
10   its documents germane to the Bobba action. The documents at issue are critical to
11   a resolution of this case, and granting NIC's requested relief imposes no significant
12   burdens.
13         NIC's motion was timely because the waiver first arose in late 2020, and
14   NIC was reasonable in pursuing this motion following Ryan Ferrell's deposition.
15   The record establishes that NIC began conferring on this motion within a few
16   weeks after receiving the transcript from Ryan Ferrell's deposition.
17         Finally, NTG has not met its burden to show that it did not waive the
18   privilege. NTG's agents testified fully regarding NTG's privileged relationship
19   with its former client, Dan Bobba. The testimony went well beyond "mere
20   denials" of NIC's allegations, and instead involved the defendants' disclosure of a
21   counter-narrative in direct response to adverse testimony by Dan Bobba, NTG's
22   former client. NTG counsel made no attempt to assert privilege, and raised no
23   privilege objections in any of the depositions at issue. The law requires that NIC
24   be afforded additional discovery or, if not, that the Court exclude testimony
25   associated with privileged subject matters.
26
27
28
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                               1
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 6 of 22 Page ID
                                      #:82355



1     I.   ARGUMENT
2       A. NIC's Requested Relief Is Proportional
3          The Rule 26(b)(1) factors favor resolution of this dispute on the merits. The
4    relative access to relevant information is greatly to NIC's detriment because it
5    consists of content in Defendants own communications over which the Defendants
6    asserted a blanket claim of privilege. NTG argues that "NIC has already received
7    extensive discovery on Bobba…," Dkt. 1168 at 9:22-23, declaring NIC's request
8    an improper, eleventh hour demand not "proportional" to resolution of this lawsuit.
9    NTG mischaracterizes the record. NTG submitted a privilege log listing 1,232
10   documents related to the "Bobba" lawsuit, Morales v. Magna-RX, No. 3:10-cv-
11   01601-EDL (N.D. Cal.). Following the Court's prior orders compelling
12   production, NTG produced to NIC just 10 out of the 1,232 documents. See Dkt.
13   659 at 30. In other words, of the allegedly "privileged" documents germane to the
14   Bobba lawsuit, NIC has received 0.8% of the total universe, while NTG continues
15   to claim privilege over more than ninety-nine percent (99.2%). NTG has
16   continued to conceal that information notwithstanding the fact that its own former
17   client, Bobba, testified that the case NTG brought on his behalf was a sham. NIC
18   has simply not received "extensive discovery" related to the Magna-RX lawsuit.
19   Rather, NIC has been deprived of the vast majority of NTG documentation
20   relevant to factual disputes now extant between NTG and its former client, Bobba,
21   including documents that bear on NTG's client recruitment practices in the Bobba
22   matter, Bobba's interaction with the NTG firm, and the preparation of the
23   declaration that NTG drafted for Bobba in September 2010.
24         That concealed information allowed NTG witnesses to testify liberally
25   knowing that NIC could not test the veracity of their statements or impeach
26   through underlying documents. In one example, Ryan Ferrell testified that his
27   brother, Scott Ferrell, never edited the declaration that NTG had Bobba sign on
28   September 5, 2010. See Dkt. 1102-5 (R. Ferrell Tr.) at 221:11-14, 227-230,
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                               2
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 7 of 22 Page ID
                                      #:82356



1    231:14-20, 232:14- 23 (Ryan drafted it; Scott did not edit it; Bobba provided
2    feedback). Whether Scott Ferrell manipulated Bobba's testimony is important
3    because it reflects on Ferrell's participation in a RICO predicate act (i.e.,
4    obstruction of justice), and also bears on the credibility of Ryan Ferrell's narrative
5    concerning Bobba's declaration and whether the declaration was false and
6    "fabricated." Dkt. 1102-3 at 64-65. NTG's privilege logs show that Scott Ferrell
7    returned a different version of the Bobba declaration in Word format to his brother,
8    Ryan Ferrell, hours before Ryan had Bobba sign that document. Dkt. 1102-20 at
9    50 (NTG011601). The edits made in that document are significant to the jury.
10   This is likely direct evidence on RICO predicate acts described in NIC's operative
11   complaint [Dkt. 1007]. Yet, like many other relevant documents here at issue, NIC
12   has been barred from that information. Under applicable law (discussed in more
13   detail below), NTG and its witnesses may not use the disparity in information
14   against NIC for tactical advantage at trial. NTG witnesses may not testify on
15   privileged subject matters without affording NIC the opportunity to investigate the
16   underlying facts.
17          In that context, the Court should evaluate the testimony given by NTG
18   witnesses and NTG's former client, Mr. Bobba, at depositions in late 2020. The
19   Court should juxtapose the narrow scope of privilege productions in this case with
20   the broad scope of testimony given at each deposition. Testimony was complete
21   and extensive when considering that NTG continues to assert privilege over 99.2%
22   of its case file.
23          Second, the requested discovery is critical to resolving the issues in
24   controversy. The record shows that NTG improperly uses privilege as both a
25   sword and a shield for tactical advantage. For the first time, Mr. Bobba disclosed
26   at deposition new facts that were unknown to NIC, including that NTG's agent had
27   paid him $60 in cash to purchase product from a local retailer for the purpose of
28
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 8 of 22 Page ID
                                      #:82357



1    staging his lawsuit. Dkt. 1102-3 at 34-35.1 Throughout this lawsuit, NTG strictly
2    claimed privilege over its entire client file in the Magna-RX lawsuit. See Dkt.
3    1102-20 (NTG privilege logs associated with Magna-RX lawsuit). NTG also
4    consistently denied that its agents instructed clients to purchase products in CLRA
5    cases. Compare NIC's SAC, Dkt. 92 at ¶191 (alleging that, "to the extent Pfleg
6    purchased the product at all, he did so after meeting with NTG's agent, and
7    pursuant to the NTG agent's instructions"), with NTG Answer, Dkt. 174 at ¶191
8    (denying "each and every other allegation contained herein"); but see NTG Resp.
9    to MSJ, Dkt. 1141 at 80 ¶191 (NTG claiming now that Pfleg's purchase "must have
10   been a confirmatory purchase"); Dkt. 1141 at 106 ¶241 (NTG stating that "Pfleg's
11   receipt was a confirmatory purchase").
12         Only after Bobba's revelatory testimony, did NTG agents perform a volte
13   face and testified to a new counter-narrative. NTG's agents testified in late 2020
14   that, although they now admit sending clients to stores for the purpose of
15   purchasing products, those were "confirmatory" purchases so NTG could allegedly
16   verify that its clients had purchased the same product earlier. See Dkt. 1154-2 at
17   19-20; Dkt. 1102-3 at 116, 120-122, 126. NTG's agents testified fully on those
18   issues subject only to the limitations of their memories. Ryan Ferrell—Mr.
19   Bobba's former counsel—also testified about the process by which NTG prepared
20   Bobba's declaration down to the questions that he asked Bobba when assembling
21   that document. Ryan Ferrell answered substantive questions about whether his
22   brother, Scott Ferrell, edited the declaration. Yet, NTG continues to claim
23
           1
             NTG argues that Bobba did not connect the driver to NTG, but the
24   testimony makes clear that he did. See Bobba Tr., Dkt. 1109-8 at 119 (pp. 118) ("It
     was a pretty safe assumption. Otherwise, why would they just come pick me up
25
     and bring me to get a supplement?"). Moreover, the evidentiary record proves that
26   NTG's agent, Wynn Ferrell, was the only individual associated with the lawsuit
     who met with Bobba in June 2010. Dkt. 1102-8 at ¶7. Bobba testified that he only
27   met once with someone associated with litigation in June 2010. Dkt. 1102-3 at 56-
     58. Wynn Ferrell testified that he performed Bobba's "intake" during an in-person
28   meeting with Bobba in June. Dkt. 1102-8 at ¶7; Dkt. 1102-4 at 27 (pp. 69).
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                              4
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 9 of 22 Page ID
                                      #:82358



1    privilege over documents on these same subject matters, including over drafts of
2    Bobba's declaration exchanged within the NTG firm. See Dkt. 1102-20. These are
3    live issues for the jury that can only be resolved through examination on a
4    complete record.
5          The concerns over late testimonial waivers must be addressed before trial
6    and, if left unaddressed, will continue to reappear at trial. Here, the testimony of
7    NTG's former client was in direct conflict with NTG witness testimony on a
8    critical issue in this case: whether NTG staged Bobba's lawsuit and then concealed
9    that fact by having Bobba sign a false declaration. Bobba is NTG's former client,
10   and NTG intends to discredit its own client's testimony at trial by disputing Mr.
11   Bobba's version of events, even going so far as to call into question Mr. Bobba's
12   mental health. See Dkt. 1102-3 at 75-79. The documents NIC requests will shed
13   light directly on this dispute, which will need to be submitted to the jury. This is a
14   circumstance where, at a minimum, "the importance of the discovery in resolving
15   the issues" would alone require that the Court address these evidentiary concerns
16   now. See Fed. R. Civ. P. 26(b)(1). The remaining Rule 26(b)(1) factors
17   nonetheless favor NIC, and NTG has not sufficiently rebutted that point.
18         Third, the volume of documents at issue is relatively small and not
19   burdensome. NIC seeks production of approximately 140 documents, many of
20   which are contained in just ten email threads. The Special Master has already
21   performed a number of in camera evaluations. The history of this case indicates
22   that the Special Master's review of relevant documents likely requires at most
23   several hours of the Special Master's time. That burden is negligible when
24   construed next to the potential benefit at trial, the factual clarity the evidence will
25   afford the jury, and the jury's need to adjudicate the case on the actual merits. NIC
26   is not requesting discovery beyond the production of these files. No additional
27   discovery events will (or can) occur at this point. There is therefore no risk of
28   additional discovery, and the production of 140 documents can occur within the
     REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                 5
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 10 of 22 Page ID
                                      #:82359



1     existing schedule before the final Pretrial Conference.
2           NTG's position on "proportionality" lacks relevance under the legal
3     framework concerning privilege waiver. The law imposes a requirement of
4     fairness and Due Process that prevents NIC from suffering undue prejudice
5     through Defendants' tactical decision to waive privilege at the eleventh hour.
6     Thus, even if this Court determined that production of the 140 documents was
7     disproportionate at this stage, the remedy is not to disregard NIC's motion, but
8     instead to exclude NTG’s witness testimony and require NTG to abandon its
9     positions based on same. See Bittaker v. Woodford, 331 F.3d 715, 720 (9th Cir.
10    2003). NTG recognizes and concedes that very point [Dkt. 1168 at 21] when it
11    argues that "the holder of the privilege may preserve the confidentiality of the
12    privileged communications by choosing to abandon the claim that gives rise to the
13    waiver condition." An exclusion remedy imposes no associated discovery burdens.
14    That type of remedy is nonetheless mandated to remedy the effects of NTG's
15    waiver if and only if this Court does not compel production of the documents. In
16    either scenario, NIC's motion seeks relief that is proportional to the lawsuit and
17    necessary to the just resolution of issues before the jury.
18
         B. NIC's Motion Was Timely
19          NIC's motion raised concerns with NTG's waiver of privilege occurring at
20    depositions in late 2020. NIC began meeting and conferring on this motion just
21    several weeks after receiving the final transcript from Ryan Ferrell's deposition in
22    November 2020. See Dkt. 1102-21; Dkt. 1154-1 at ¶8. NTG argues that NIC
23    delayed "over three years" [Dkt. 1168 at 17] simply because NTG first listed
24    relevant documents on a privilege log back in 2017. But 2017 is not the relevant
25    measuring date. NIC could not have raised the issue of waiver until the waiver
26    actually occurred, which was in late 2020. R. Ferrell Tr., Dkt. 1102-5 (Oct. 29,
27
28
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                 6
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 11 of 22 Page ID
                                      #:82360



1     2015; Dkt. 1154-1 at ¶7. NTG has not opposed or responded to that position.2
2           Testimony occurring at Ryan Ferrell's deposition on October 29, 2020 was a
3     key part of NIC's request for relief, in part, because that testimony effected a
4     waiver over subject matters related to Bobba's September 2010 declaration. See
5     Dkt. 1102 at 25. NIC was reasonable in waiting until after Ryan Ferrell's
6     deposition to bring its motion, particularly because both Bobba and Wynn Ferrell's
7     deposition testimony implicated Ryan Ferrell. See Dkt. 1154 at 26-27 (citing
8     relevant testimony).3 Presenting this motion prematurely after Bobba's deposition
9     or Wynn Ferrell's deposition would have resulted in an adjudication on an
10    incomplete record, and would have encouraged the type of piecemeal proceedings
11    that NTG ironically now argues is a basis to deny NIC its requested relief.
12
         C. NTG Waived Privileges Through Testimony of Its Agents on Privileged
13          Subject Matters While Failing to Object
14          The burden remains on NTG to prove that privileges are not waived. See,
15    e.g., Weil v. Inv./Indicators, Rsch. & Mgmt., Inc., 647 F.2d 18, 25 (9th Cir. 1981).
16    "As with all evidentiary privileges, the burden of proving that the attorney-client
17    privilege applies rests not with the party contesting the privilege, but with the party
18    asserting it." Id. (collecting cases). Thus, the "bare assertion" that a party did not
19    waive privilege "is insufficient to make out the necessary element of nonwaiver."
20    Id. NTG has not met its burden to prove nonwaiver. NTG has either abandoned or
21    waived privileges in the subject matter and, so, the Court should sustain NIC's
22    objections and grant the requested relief.
23          Importantly, NTG does not oppose and thus concedes that Bobba waived his
24
            2
               NTG instead argues that these issues "have been raised in prior briefing."
25
      See Dkt. 1168 at 18:14. NTG provides no citation to the record for that flawed
26    position because, in fact, these questions of waiver could not have been raised in
      prior briefing given that they first arose in late 2020.
             3
27             Ryan Ferrell was the lead NTG attorney who visited with Bobba in
      September 2010 to have Bobba sign the declaration purporting to absolve NTG of
28    any wrongdoing in the case.
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                   7
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 12 of 22 Page ID
                                      #:82361



1     attorney-client privilege by testifying fully regarding the attorney-client
2     relationship and communications had with NTG agents. NTG counsel later
3     permitted NTG's witnesses to testify (to the limits of their memory) regarding
4     privileged areas and, through that testimony, those witnesses laid a counter-
5     narrative in response to Bobba's testimony. NTG's agents injected new factual
6     allegations into this case, the veracity of which can be examined only through
7     review of underlying documentation withheld by NTG on privilege grounds.
8
           1. NTG Does Not Dispute That Dan Bobba Waived his Privileges by
9             Testifying Without Objection
10          In briefing before the Special Master, NIC established that Dan Bobba
11    waived his privileges by testifying regarding communications had with his NTG
12    counsel (or NTG agents) in the Bobba lawsuit. See Dkt. 1102 at 24-26. NIC
13    raised similar points in its opening objections. See Dkt. 1154 at 21-22. NTG did
14    not respond to that position or provide rebuttal in Dkt. 1168. See generally Dkt.
15    1168. NTG has not opposed and therefore has conceded the position that Bobba
16    waived his privileges by testifying in depth about his relationship with NTG in the
17    underlying Bobba lawsuit.
18          Because Dan Bobba has waived privilege (a point NTG fails to contest), the
19    only remaining privilege asserted is work product, which is a qualified privilege.
20    The Court should compel NTG's work product here because the witnesses waived
21    privileges, but also because NIC has a "substantial need for the materials to prepare
22    its case" and, given the nature of this information, NIC cannot obtain the
23    substantial equivalent of this content by any other means. See Fed. R. Civ. P.
24    26(b)(3)(A). The deposition testimony of Bobba, W. Ferrell, and R. Ferrell created
25    a heretofore undisclosed conflict between NTG and its former client on issues that
26    are directly in controversy in this RICO suit and directly relevant to alleged
27    predicate RICO acts. See Dkt. 1154 at 26-27 (collecting citations). Bobba testified
28    that NTG representatives paid him $60 in cash to purchase product for litigation,
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                 8
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 13 of 22 Page ID
                                      #:82362



1     and then later had him sign a false and fabricated declaration to exonerate NTG
2     after Magna-RX's counsel discovered NTG's unlawful practices. See Dkt. 1102-3
3     at 34-35. NTG's agents provided a counter-narrative, including Wynn Ferrell's
4     claim that Bobba lied during his testimony, and that NTG had a practice of sending
5     clients to purchase product as "confirmatory purchases." See Dkt. 1154-4 at
6     122:13-23, 124:13-20; Dkt. 1102-4 at 68:9-15, 73:5-15, 73:24-75:2, 150:13-151:6,
7     107:6-109:22, 110:2-16. The only contemporaneous documentary record on these
8     issues is the so-called "work product" files possessed by NTG, which include
9     NTG's internal correspondence about Bobba's suit and NTG's recruitment of Bobba
10    as a plaintiff in the Bobba lawsuit.
11          If this Court denies NIC's motion here, the Court would be permitting NTG
12    to label its former client a liar in front of the jury while it concurrently withholds
13    documents that could prove Bobba's testimony truthful. The qualified work
14    product privilege must yield under these circumstances to prevent manifest
15    injustice, eliminate jury confusion, and permit the truth to come to the fore.
16
            2. The Witnesses Testified Fully on Privileged Matters to the Best of
17             their Recollection and NTG Counsel Never Asserted Privilege
18          NIC documented the broad scope of testimony on the allegedly "privileged"
19    relationship between NTG and Dan Bobba. See Dkt. 1154 at 9-13, 26-27. Both
20    Wynn and Ryan Ferrell testified fully and completely to their memory of those
21    events, communications, discussions, and conduct within that privileged
22    relationship. See Dkt. 1154 at 20 (collecting citations). Those witnesses were
23    limited only by their ability to recall events that transpired ten years ago. But,
24    certainly, NTG made no effort to prevent disclosure of privileged information
25    through objection or otherwise. Indeed, NTG does not contest that the witnesses
26    were examined on privileged areas. See generally Dkt. 1168 at 19-23. NTG
27    counsel was present at each deposition, and routinely raised other objections. See
28    generally Dkt. Nos. 1102-3, 1102-4, 1102-5. Yet NTG counsel failed to assert
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                 9
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 14 of 22 Page ID
                                      #:82363



1     even a single objection based on privilege throughout the course of each
2     deposition. By allowing its witnesses to testify without interposing privilege
3     objections, NTG exhibits a clear intent to abandon or waive privilege claims over
4     the subject areas at issue.
5           The failure to object to questions seeking privilege information is a waiver
6     or abandonment of the privilege. See, e.g., IMC Chemicals, Inc. v. Niro Inc., No.
7     CIV.A.98-2348-JTM, 2000 WL 1466495, at *15 (D. Kan. July 19, 2000) ("Courts
8     may find the attorney-client privilege waived when a party fails to object to 'all
9     questions designed to elicit information about privileged communications'") (citing
10    Nguyen v. Excel Corp., 197 F.3d 200, 206-207 (5th Cir. 1999)); Luna Gaming-San
11    Diego, LLC v. Dorsey & Whitney, LLP, No. 06CV2804 BTM (WM), 2010 WL
12    275083, at *5 (S.D. Cal. Jan. 13, 2010) (same); Orthopaedic Hosp. v. DJO Glob.,
13    Inc., No. 319CV00970JLSAHG, 2020 WL 5363307, at *6 (S.D. Cal. Sept. 8,
14    2020) (same); Shaffer v. Pennsbury Sch. Dist., No. CV 20-3415, 2021 WL 966208,
15    at *5 (E.D. Pa. Mar. 15, 2021) (same); Cason-Merenda v. VHS of Michigan, Inc.,
16    No. 06-15601, 2013 WL 5449159, at *3 (E.D. Mich. Sept. 30, 2013) ("courts have
17    held that … a failure to object to depositions questions or testimony on grounds of
18    attorney-client privilege operates to waive a claim of privilege as to this
19    testimony"); Diemer v. Fraternal Ord. of Police, Chicago Lodge 7, 242 F.R.D.
20    452, 459 (N.D. Ill. 2007) ("[B]y its failure to timely object to the question of
21    whether the statements were made, it has waived any privilege claim it might
22    otherwise have had"). Whether the witness could not recall privileged information
23    when asked is irrelevant to whether NTG counsel allowed those witnesses to
24    answer questions that clearly sought such information. Each witness indeed
25    answered questions on allegedly "privileged" topics.
26          NTG's witnesses did, in fact, disclose substantial information regarding the
27    NTG interaction and relationship with Dan Bobba. In particular, NTG's agent,
28    Wynn Ferrell, testified (for the first time in this case) that NTG had a pattern and
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                10
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 15 of 22 Page ID
                                      #:82364



1     practice of having clients purchase products from retail stores for the purpose of
2     litigation. See Dkt. 1154-4 at 9-15; see also Dkt. 1102-4 at 68:9-15, 73:5-15,
3     73:24-75:2, 150:13-151:6, 107:6-109:22, 110:2-16. Wynn Ferrell testified,
4     however, that clients would make "confirmatory purchases" designed to help NTG
5     evaluate whether those clients were somehow fit to serve as class representatives.
6     Id. Wynn Ferrell claimed that he could not recall his interactions with Bobba in
7     June 2010, but heavily implied that Bobba's product purchase in June 2010 was a
8     "confirmatory purchase." Based, in part, on this type of testimony, NTG has
9     argued in opposition to summary judgment that it directed clients to make
10    "confirmatory purchases." See, e.g., Dkt. 1141 at 80 ¶¶42, 191, 241, 243, 244,
11    279, 280, 281, 311, 312.
12          The Courts have found privilege waivers based on substantially less. In
13    Medicines Co., the plaintiff’s attorney testified to privileged conversations
14    regarding whether plaintiff had followed a certain manufacturing process. See
15    Medicines Co. v. Mylan Inc., 936 F. Supp. 2d 894, 901-902 (N.D. Ill. 2013). The
16    Court held the proffered testimony both “support[ed plaintiff’s] position … but
17    simultaneously seeks to conceal information that potentially does not support its
18    position,” requiring a waiver. See also Ironburg Inventions Ltd. v. Valve Corp.,
19    No. C17-1182-TSZ, 2018 WL 4281531, at *2-4 (W.D. Wash. Sept. 7, 2018). The
20    Ironburg decision also found a waiver and compelled plaintiff to produce, inter
21    alia, “all communications and documents bearing on [plaintiff’s agents’]
22    knowledge of the Mod reference and the UK Examiner’s combined report, and
23    their intent in failing to disclose or withholding these documents from the PTO[.]”
24    See id. at *4.
25          In Starsight Telecast, one defendant, an inventor of the relevant product,
26    testified to having a “custom and practice to disclose to [inventor’s patent attorney]
27    or to other lawyers working for [his] law firm, any or all prior art about which [he
28    was] aware that is material to any invention that [he was] seeking to have patented.”
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                11
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 16 of 22 Page ID
                                      #:82365



1     See Starsight Telecast, Inc. v. Gemstar Dev. Corp., 158 F.R.D. 650, 654 (N.D. Cal.
2     1994). The Court also cited deposition testimony from defendant’s counsel on the
3     issue. Id. The Court held that such testimony “more than merely deny [plaintiff’s]
4     charge of inequitable conduct, and therefore [defendants] have partially waived the
5     attorney-client privilege.” Id. So, too, here NTG’s testimony “more than merely
6     den[ied]” Bobba’s testimony. It provided an affirmative narrative explaining NTG
7     agents' interactions with Bobba. NTG’s W. Ferrell also testified to having a custom
8     and practice of sending NTG clients to purchase products from stores for what he
9     claimed were "confirmatory" purchases. See Dkt. 1150-16 (W. Ferrell Tr.) at 108-
10    111 (Tr. pp. 107-110). NIC must be able to review documents germane to NTG's
11    alleged custom and practice, at least with respect to Bobba.
12          Under Bittaker, the waiver extends to all information that NIC requires to
13    adequately dispute or evaluate the truthfulness of NTG’s testimony. See Bittaker,
14    331 F.3d at 719 (“In practical terms, this means that parties in litigation may not
15    abuse the privilege by asserting claims the opposing party cannot adequately dispute
16    unless it has access to the privileged materials.”); Apple Inc. v. Samsung Elecs. Co.,
17    306 F.R.D. 234, 244 (N.D. Cal. 2015) ("A party may neither disclose nor dispute
18    contents of documents while simultaneously concealing other portions under a claim
19    of privilege, when the truth of the party's statements can only be assessed by
20    examination of the privileged communication.”); In re Kidder Peabody Sec. Litig.,
21    168 F.R.D. 459, 470 (S.D.N.Y. 1996) ("The waiver may be found even if the
22    privilege holder does not attempt to make use of a privileged communication; he
23    may waive the privilege if he makes factual assertions the truth of which can only
24    be assessed by examination of the privileged communication.").
25          In opposition, NTG argues only that these witnesses "merely denied"
26    allegations and that, because Wynn and Ryan Ferrell were no longer employed by
27    NTG in 2020, their decision to testify on privileged areas does not waive privilege.
28    See Dkt. 1168 at 19-23. Both of those positions lack merit.
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                               12
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 17 of 22 Page ID
                                      #:82366



1              a. The NTG Witnesses Did Not "Merely Deny" Allegations
2            Wynn and Ryan Ferrell's testimony went beyond "mere denials." The

3     witnesses provided counter-narratives that introduced for the first time a

4     substantial narrative regarding "confirmatory purchases" that had never before

5     been discussed or raised by NTG or its clients in this lawsuit. R. Ferrell testified in

6     detail concerning his preparation of the Bobba declaration that is now directly at

7     issue for trial.

8            NTG cites Fox v. Cal. Sierra Financial Servs., 120 F.R.D. 520, 530 (N.D.

9     Cal. 1988) for the proposition that waiver occurs only where a defendant does

10    "more than merely deny a plaintiff's allegation." See Dkt. 1168 at 20. But the Fox

11    decision fully supports NIC's motion. The Fox decision cited Weil, 647 F.2d at 25

12    n.13, for the proposition that, "[i]ndeed, when … the privileged communication is

13    voluntarily disclosed without objection by the asserting party's counsel and in the

14    absence of surprise or deception by opposing counsel, it may be unnecessary to

15    look beyond the objective fact of disclosure in ruling on the question of waiver."

16    See Fox, 120 F.R.D. at 526. Significantly, the Fox decision found a privilege

17    waiver through deposition testimony, as this Court should find here. Id. at 526-27.

18    But NTG instead chose to cite portions of the Fox decision that concerned whether

19    waiver had occurred through assertion of affirmative defenses—a separate issue

20    addressed in the Fox decision not relevant here. See Dkt. 1168 at 20:18).

21           NTG argues that this proceeding is akin to declarations at issue before the

22    Court in Dkt. 568, wherein this Court held that privilege was not waived. But the

23    declarations at issue in Dkt. 568 were fundamentally different, and this Court's

24    Order in Dkt. 568 is not applicable to the more robust deposition testimony at issue

25    in this proceeding. Relevant to Dkt. 568, the declarations executed by defendants

26    had simply denied verbatim specific allegations in the complaint, and contained

27    nothing more than flat denials. See Dkt. 568 at 7-8 ("The Court has conducted its

28    own comparison and agrees with the Special Master that the declarations simply
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                13
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 18 of 22 Page ID
                                      #:82367



1     deny the allegations made against the declarants in the SAC.").
2           Here, NTG was not denying allegations brought by NIC in the complaint.
3     Rather, NTG was addressing and rebutting the testimony of its own former client,
4     Dan Bobba, who provided testimony beyond the scope of NIC's complaint.
5     Bobba's testimony was adverse to NTG and revelatory of information from within
6     the attorney-client relationship. Attorneys within NTG who represented Bobba
7     had an affirmative ethical duty to avoid divulging privileged material against Mr.
8     Bobba's interests. See, e.g., United States v. Stepney, 246 F. Supp. 2d 1069, 1081
9     (N.D. Cal. 2003) (discussing the "obligation on the part of an attorney not to
10    use confidential information against a client"). But NTG's witnesses nonetheless
11    elected to testify in rebuttal to Mr. Bobba's testimony, and they offered a counter-
12    narrative that directly conflicted with Mr. Bobba's characterization of events
13    transpiring within the attorney-client relationship. That content is much more than
14    mere denial.
15
              b. Whether NTG's Witnesses Were Still Employed by NTG During
16               Their Depositions Is Irrelevant
17          Whether Wynn or Ryan Ferrell were still employed by NTG at the time of
18    their depositions is irrelevant. NTG presents no case law indicating that disclosure
19    of privileged information by a former counsel or agent of the firm does not waive
20    the privilege, particularly where that disclosure occurred with NTG counsel present
21    and objecting at deposition. NTG does not dispute that both individuals worked
22    for NTG during the relevant times in 2010 through 2011 and that, during the
23    course of their work, they were subject to privileged relationships and received
24    privileged information. See generally Dkt. 1168. Indeed, NTG continues to
25    maintain privilege over files that were created by or exchanged with Wynn and
26    Ryan Ferrell during that time frame. See Dkt. 1102-20. NTG does not dispute that
27    those witnesses were asked questions at deposition which implicated privileged
28    information.
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                               14
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 19 of 22 Page ID
                                      #:82368



1           NTG counsel, David Darnell, was present for both depositions and also
2     examined Wynn Ferrell in detail, including through questions that elicited
3     testimony on privileged matters. See Dkt. 1102-4 at 3. Mr. Darnell was the
4     primary attorney defending those depositions who objected to questions at those
5     depositions. See generally Dkt. 1150-16 (W. Ferrell full transcript); Dkt. 1102-5;
6     Dkt. 1102-3. Mr. Darnell met with Wynn Ferrell for several hours prior to his
7     depositions. See Dkt. 1150-16 at 16-18. Mr. Darnell was formerly counsel for
8     Ryan Ferrell in this lawsuit. Ryan Ferrell is a defendant in this case, and his
9     document productions flowed through the NTG firm. The NTG defendants have
10    also attempted to use the deposition testimony of Wynn and Ryan Ferrell against
11    NIC in briefing before this court, thus taking advantage of the selective disclosures
12    at issue here. See, e.g., Dkt. 1141 at 80, 82, 85, 88, passim.
13          As noted supra, a party's failure to lodge privilege objections at deposition is
14    grounds for waiver. See supra at Section C.1 (collecting cases). NTG's counsel
15    cannot permit the examination of NTG's witnesses on privileged areas only to later
16    argue against waiver merely because those witnesses are no longer employed by
17    NTG. NTG provides no law supporting that position.
18
           3. The Court Must Either Compel Documents or Exclude Portions of
19            the NTG Witnesses' Testimony That Relates to Privileged Subject
              Matters if NTG Insists on Maintaining Privilege
20
            Because NTG has waived privilege as discussed supra, the Court must
21
      evaluate whether production of the underlying, relevant documents is appropriate
22
      or, if not, then the Court must exclude portions of the NTG witnesses' testimony
23
      that concerns privileged subject matters. Because NTG's waiver here was
24
      intentional (as opposed to inadvertent), the Court should compel production of all
25
      "undisclosed communications or information [that] concern the same subject
26
      matter." See Fed. R. Evid. 502(a)(2). NIC's opening motion identified a narrow
27
      set of 140 documents that are closely tailored to the subject matters of disclosures
28
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                15
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 20 of 22 Page ID
                                      #:82369



1     occurring in the depositions at issue. See Dkt. 1154 at 14-15.
2           However, if the NTG parties prefer to avoid disclosure, then under Bittaker,
3     331 F.3d at 720, "the holder of the privilege may preserve the confidentiality of the
4     privileged communications by choosing to abandon the claim that gives rise to the
5     waiver condition." Here, that means NTG must exclude testimony from Wynn
6     Ferrell regarding his intake of Dan Bobba and his discussion of "confirmatory
7     purchases" made by clients at his direction. NTG must also exclude any testimony
8     regarding “confirmatory purchases” if they do not intend to produce documents
9     regarding that late-disclosed claimed practice. NTG must exclude testimony of
10    Ryan Ferrell regarding his interactions with Dan Bobba in September 2010,
11    including NTG's preparation of Dan Bobba's declaration. If NTG intends instead
12    to attempt that testimony at trial, it must disclose the underlying privileged
13    documents that would allow NIC to investigate the truthfulness of such testimony.
14
      II.   CONCLUSION
15
            For the foregoing reasons, and those articulated in NIC's opening brief (Dkt.
16
      1154) and supporting materials and exhibits, NIC respectfully requests that this
17
      Court sustain its objections to the Special Master's Order in Dkt. 1146, and either
18
      (1) compel NTG to produce documents; or (2) exclude from trial NTG witness
19
      testimony on the relevant subject matters.
20
21
      DATED: August 2, 2021
22
                                              Respectfully submitted,
23
                                              EMORD & ASSOCIATES, PC.
24
25
                                              By:    /s/ Peter A. Arhangelsky
26                                            Peter A. Arhangelsky, Esq. (SBN 291325)
27
                                              Joshua S. Furman, Esq. (pro hac vice)
                                              Attorneys for Plaintiff Natural
28                                            Immunogenics Corp.
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                                16
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 21 of 22 Page ID
                                      #:82370



1                             CERTIFICATE OF SERVICE
2           I hereby certify that on August 2, 2021, the foregoing, REPLY IN
3     SUPPORT OF PLAINTIFF NIC’S OBJECTION TO SPECIAL MASTER’S
4     ORDER AT DOCKET NO. 1146 was electronically filed via the CM/ECF
5     system and sent by that system to the following:
6
            Brendan M. Ford
7           bford@forddiulio.com
8           Kristopher P. Diulio
            kdiulio@forddiulio.com
9           Ford & Diulio PC
10          650 Town Center Drive, Suite 760
            Costa Mesa, California 92626
11
            Tel: (714) 450-6830
12          Attorney Defendants Andrew Nilon, Giovanni Sandoval,
            Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
13
            David J. Darnell, Esq.
14          ddarnell@callahan-law.com
            Edward Susolik, Esq.
15          es@callahan-law.com
            Callahan & Blaine
16          3 Hutton Centre Drive, Ninth Floor
            Santa Ana, CA 92707
17          Tel: (714) 241-4444
            Attorney for Newport Trial Group, Scott Ferrell
18
            Nicole Whyte
19          nwhyte@bremerwhyte.com
            Benjamin Price
20          bprice@bremerwhyte.com
            Kyle A. Riddles
21          kriddles@bremerwhyte.com
            Bremer Whyte Brown & O’Meara, LLP
22          20320 S.W. Birch Street
            Second Floor
23          Newport Beach, CA 92660
            Tel: (949) 211-1000
24          Attorneys for Ryan Ferrell. Andrew Baslow, David Reid, and Victoria
            Knowles
25
            ///
26
            ///
27
            ///
28
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                              17
     Case 8:15-cv-02034-JVS-JCG Document 1169 Filed 08/02/21 Page 22 of 22 Page ID
                                      #:82371



1
            Robert Tauler, Esq.
            rtauler@taulersmith.com
2           Tauler Smith, LLP
            626 Wilshire Blvd., Suite 510
3           Los Angeles, CA 90017
            Tel: (310) 590-3927
4           Attorney for David Reid and Victoria Knowles
5
6
                                             /s/ Peter A. Arhangelsky
7                                           Peter A. Arhangelsky, Esq.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      REPLY IN SUPPORT OF PLAINTIFF OBJECTION TO SPECIAL MASTER’S ORDER AT DOCKET NO. 1146
                                              18
